Citation Nr: 0308094	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  94-44 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to VA burial benefits.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1944 to July 
1946.  He died in October 1991.  The appellant is his widow.

This appeal arises from rating decisions of the RO.  In 
December 1991, the RO denied the appellant VA burial 
benefits.  A Notice of Disagreement (NOD) was received 
subsequently in December 1991.  A Statement of the Case (SOC) 
was issued in September 1994, and a Substantive Appeal was 
received in October 1994.

In August 1996, the Board of Veterans' Appeals (Board) 
remanded the matter on appeal to the RO to afford the 
appellant a hearing before a Member of the Board (now, 
Veterans Law Judge (VLJ)) at the RO (Travel Board hearing).  
That hearing was held in June 1997, a transcript of which is 
of record.  

In August 1998, the Board remanded the matter to the RO for 
further development and adjudication.  During the pendency of 
the remand, an April 2002 rating action  denied DIC pursuant 
to the provisions of 38 U.S.C.A. § 1151.  A NOD was received 
in May 2002, and a SOC was issued in July 2002.  A 
Substantive Appeal was received subsequently in July 2002.  
In October 2002, the RO continued the denial of VA burial 
benefits, and that matter was returned to the Board for 
further appellate consideration. 


REMAND

As noted above, the appellant was afforded a Travel Board 
hearing in June 1997 before a Board VLJ.  However, the Board 
no longer employs the VLJ who conducted that hearing.  
Because the law requires a VLJ who conducts a hearing on 
appeal to participate in any decision made in that appeal, 
the Board in March 2003 sent the appellant a letter 
requesting her to clarify whether she wanted to attend 
another Board hearing.  The appellant responded in April 2003 
with a request for another Travel Board hearing.       

In order to ensure full compliance with due process 
requirements, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule, at the earliest 
available opportunity, a Travel Board 
hearing for the appellant and any 
witnesses.  A copy of the notice to 
report for the hearing should be sent to 
the appellant, with a copy to her 
representative.  Any failure of the 
appellant to report for the hearing 
should be clearly documented for the 
record.  Thereafter, the claims file 
should be transferred directly back to 
the Board in accordance with current 
appellate procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply either a grant or a denial of 
the benefit sought.  The appellant needs take no action until 
notified, but she may submit additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 


(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).




	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


